Quillian, Judge.
The claimants contend that there was a presumption that the deceased’s injury was the cause of his death because it was proved: that the deceased sustained an injury which arose out of and in the course of his employment and that he suffered pain and disability continuously from the *221date of the injury until the time of his death. Pfetermitting the question of whether or not there was a presumption that the injury caused his death, there was sufficient evidence to overcome such a presumption if one existed.
Dr. James F. Olley testified that the deceased died of a brain disease and that in his opinion there was no connection between the brain disease and wound to the deceased’s foot.
Dr. William Y. Moore, Jr., testified that the deceased died of an infection of the brain and that in his opinion the injury to the deceased’s foot and the brain infection were not directly related.
This evidence was sufficient to support the finding of the board that: “Riley Peavy died on October 5, 1964, cause of death being cerebral congestion and edema. The events leading up to that . . . due to leptomeningoencephalitis.” “We further find as a matter of fact that there was no causal connection between the employee’s accidental injury of September 22, 1964, and his death which occurred on October 5, 1964.” See Dill v. Ocean Acc. &c. Co., 95 Ga. App. 60 (1) (96 SE2d 638).
It was not error to affirm the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Bell, C. J., and Whitman, J., concur.